             Case 2:18-cv-00369-TC Document 22 Filed 03/11/19 Page 1 of 3




Lauren A. Shurman (11243)
lauren.shurman@stoel.com
STOEL RIVES LLP
201 S Main Street, Suite 1100
Salt Lake City, UT 84111
Telephone: (801) 328-3131

Attorneys for Defendant


                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


TRACY ROMAIRE,                                     JOINT STIPULATION OF
                                                   DISMISSAL WITH PREJUDICE
                       Plaintiff,

                       v.

CAPITAL ONE BANK (USA), N.A.,                      Case No. 2:18-cv-369–TC

                       Defendant.                  Judge Tena Campbell



         Plaintiff, Tracy Romaire (“Plaintiff”), and Defendant Capital One Bank (USA), N.A.

(“Defendant”), pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate to

the dismissal of all of Plaintiff’s claims in this action against Defendant WITH PREJUDICE,

with each party to bear its own costs and fees.


         JOINTLY SUBMITTED BY:

         March 11, 2019                           STOEL RIVES LLP



                                                  /s/ Lauren A. Shurman
                                                  Lauren A. Shurman

                                                  Attorneys for Defendant



100679858.1 0068400-00001
             Case 2:18-cv-00369-TC Document 22 Filed 03/11/19 Page 2 of 3




         March 11, 2019                       CRAGUN & CRAGUN



                                              /s/ Brett D. Cragun (with permission)
                                              Brett D. Cragun

                                              Attorneys for Plaintiff

         March 11, 2019
                                              THE LAW OFFICES OF JEFFREY
                                              LOHMAN, P.C.



                                              /s/ Alyson J. Dykes (with permission)
                                              Alyson J. Dykes

                                              Attorneys for Plaintiff




                                          2
100679858.1 0068400-00001
             Case 2:18-cv-00369-TC Document 22 Filed 03/11/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

         I hereby certify that on the 11th day of March, 2019, I caused copy of the foregoing

JOINT STIPULATION OF DISMISSAL WITH PREJUDICE to be served via ECF/CM

filing on the following:

         Alyson J. Dykes
         The Law Offices of Jeffrey Lohman, P.C.
         alysond@jlohman.com

         Brett D. Cragun
         Cragun & Cragun
         brett@brettcragun.com


                                              /s/ Lauren A. Shurman




100679858.1 0068400-00001
